Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 9/16/2021.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• deriving a reduced-complexity formation model from the estimated deep resistivity measurements, wherein the reduced-complexity formation model includes a lower number of coarser formation layers compared to the a higher number of finer formation lavers included in the initial formation model;
collecting actual resistivity measurements with a range greater than that of the initial resistivity log;
inverting the actual resistivity measurements to obtain look-ahead or look-around parameter values, said inverting using the reduced-complexity formation model;

Claim 8
• derive a reduced-complexity formation model from the estimated deep resistivity measurements, wherein the reduced-complexity formation model includes a lower number of coarser formation layers compared to the a higher number of finer formation layers included in the initial formation model;
collect actual resistivity measurements with a range greater than that of the initial resistivity log; and
invert the actual resistivity measurements to obtain look-ahead or look-around parameter values, said inverting using the reduced complexity formation model.

Claim 16
• creating an equivalent deep-resistivity formation model based on the synthesized deep-resistivity measurements;
creating an augmented deep-resistivity formation model by adding unknown formation layers to the equivalent deep-resistivity model;
creating an inverted deep-resistivity formation model by performing an inversion on the augmented deep-resistivity formation model.

	The closest prior art of record –Seydoux et al. (Pub. No.: US 2013/0144529 A1) discloses a method and system for producing look-ahead profiles measurements includes positioning an energy transmitter, such as a transmitting antenna, proximate to a borehole assembly tool. Look-ahead graph data with an x-axis being a function of a time relative to the position of the borehole assembly tool is generated. The look-ahead graph may track estimated formation values based on  The estimated formation values in the look-ahead graph may be based on inversions of resistivity data from the look-ahead scans.
Another relevant prior art of record -Gajda-Zagorska et al. (A hybrid method for inversion of 3D DC resistivity logging measurements, Nat Comput (2015) 14:355–374) attempt to highlight on the application of hp hierarchic genetic strategy (hp–HGS) for solution of the inversion of 3D direct current (DC) resistivity logging measurements. The problem under consideration has been formulated as the global optimization one, for which the objective function (misfit between computed and reference data) exhibits multiple minima.
Yet, another relevant prior art of record - Seydoux et al. (Patent No.: US 7,093,672 B2) relates to methods for processing signals from an electromagnetic well-logging tool to determine formation properties and a desired well path through the formation.
Martinez et al. (Pub. No.: US 2009/0160449 A1) discloses Induction array tools and related techniques for formation resistivity logging.
Gianzero et al. (Patent No.: US 6,819,112 B2) conceptually presents a method of enhancing the vertical resolution of an induction tool, in a manner that may advantageously also reduce undesirable borehole and "negative resistivity" effects.
Wu et al. (Pub. No.: US 2016/0109614 A1) discloses multi-component induction (MCI) logging systems and methods that employ blended model inversions to provide sufficient inversion accuracy without any unwarranted increases in computational complexity.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 8 and 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146